                                           Brent R. Cole
                                           Woelber & Cole, LLC
                                           821 N Street, Suite 208
                                           Anchorage, AK 99501
                                           (907) 277-8001
                                           brent@woelbercole.com
                                           info@woelbercole.com

                                           Attorneys for Precision Cranes, Inc.

                                                                  IN THE UNITED STATES DISTRICT COURT

                                                                          FOR THE DISTRICT OF ALASKA

                                           UNITED STATES OF AMERICA for the )
                                           use and benefit of PRECISION CRANES, )
                                           INC., an Alaska corporation,            )
WOELBER & COLE, LLC




                                                                                   )
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile




                                                        Plaintiff,                 )
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                                                                   )
                                                  vs.                              )
                                                                                   )
                                           TESTER DRILLING SERVICES, INC., an )
                                           Alaska corporation; TRAVELERS           )
                                           CASUALTY AND SURETY CO. OF              )
                                           AMERICA, a Connecticut corporation; and )
                                           LIBERTY MUTUAL INSURANCE                )
                                           COMPANY, a Massachusetts corporation )
                                           (Bond #106721293)                       )
                                                                                   )
                                                        Defendants.                ) Case No.: 4:18-cv-00019-TMB

                                                       PLAINTIFF’S OPPOSITION TO DEFENDANTS TRAVELER’S AND
                                                                  LIBERTY’S MOTION TO STRIKE

                                           I.      INTRODUCTION

                                                   Plaintiff Precision Cranes, Inc. (“Precision”), by and through counsel, Woelber &

                                           Cole, LLC, and hereby opposes defendant Miller Act sureties Travelers Casualty’s and

                                           Surety Co. of America and Liberty Mutual Insurance Company’s (collectively “Sureties”)
                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 1 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 1 of 8
                                           Motion to Strike. Precision moved for summary judgment on its Miller Act claim for

                                           unpaid amounts due on its contract with Tester Drilling Services, Inc. (“TDSI”) to supply

                                           cranes and crane operators for the federal Clear Long Range Discrimination Radar Project

                                           (“the Project”) and proffered, in part, the Affidavit of Fred Kuykendall, Sr. and Precision’s

                                           invoices to TDSI. Sureties opposed, relying on the declarations of Fred Strand, the

                                           Sureties’ expert CPA, and UNIT Company President Michael Fall who merely compared

                                           TDSI Daily Reports with Precision’s Certified Payroll and invoices to conclude that

                                           TDSI’s Daily Reports show fewer “hours worked”. In its Reply, Precision submitted a

                                           second Affidavit of Fred Kuykendall, Sr. as well as Precision timecards. Sureties move to
WOELBER & COLE, LLC




                                           strike the second affidavit and timecards and to preclude Precision from proffering such
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                           evidence in future motions or at trial. Sureties’ Motion to Strike should be denied.

                                           II.      ARGUMENT

                                                    A. The Timecards Are Consistent with the Certified Payroll.

                                                    After reviewing Sureties’ Opposition to Precision’s Motion for Partial Summary

                                           Judgment, Fred Kuykendall requested his staff to conduct an audit of the wages paid to

                                           Precision employees working on the Project. 1 As a result of that audit, Precision staff

                                           unearthed timecards which Mr. Kuykendall provided to Precision attorney Brent Cole. 2

                                           Mr. Cole promptly produced the time cards on November 15, 2019 pursuant to the




                                           1
                                               Document 39, Affidavit of Kuykendall at ¶ 2.
                                           2
                                               Id.
                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 2 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 2 of 8
                                           supplemental disclosure requirements set forth at Fed. R. Civ. P. 26(e)(1)(A). 3 Sureties

                                           have offered no support for their bald assertion in memoranda that Precision attempted to

                                           “conceal” the time cards. 4 And indeed, what basis would Precision have for doing so?

                                           Sureties’ attempt to make a mountain out of a mole hill falls flat.

                                                   The timecards show 1520 straight time hours worked. The Certified Payroll, which

                                           was previously disclosed to Sureties and upon which Sureties rely in their Opposition to

                                           Precision’s Motion for Partial Summary Judgment, also shows 1520 straight time hours

                                           worked. The timecards show 1451 overtime hours, and the Certified Payroll shows 1450

                                           overtime hours. This one hour difference between the timecards and the Certified Payroll
WOELBER & COLE, LLC




                                           is so insignificant as to be nonexistent.
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                                   In their Opposition to Precision’s Motion for Summary Judgment, Sureties argue

                                           that the “man hours” reflected in the invoices and Certified Payroll exceed the “hours

                                           worked” shown in the TDSI Daily Reports. See Sureties’ Opposition at pg. 27. Sureties

                                           proffer the affidavits of Fred Strand, the Sureties’ expert CPA, and UNIT Company

                                           President Michael Fall who merely compared the TDSI Daily Reports with Precision’s

                                           Certified Payroll and invoices to conclude that TDSI’s Daily Reports show fewer “hours

                                           worked”. For example, Mr. Fall states, “Based on a review of daily reports, it appears as



                                           3
                                             “A party who has made a disclosure under Rule 26(a) – or who has responded to an
                                           interrogatory, request for production, or request for admission – must supplement or correct
                                           its disclosure or response: (A) in a timely manner if the party learns that in some material
                                           respect the disclosure or response is incomplete or incorrect, and if the additional or
                                           corrective information has not otherwise been made known to the other parties during the
                                           discovery process or in writing”.
                                           4
                                             Document 43 at pg. 8.
                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 3 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 3 of 8
                                           if Precision (1) billed for complete days when its crews arrived, even if no work was

                                           performed or the crews were unable to access the worksite, (2) billed for more time than

                                           its crews worked, (3) billed for complete days during a mandatory shutdown, and (4) billed

                                           for complete days while waiting for recovery plans to be approved.” 5 Sureties make the

                                           exact same arguments with regard to the timecards. Sureties again argue that “Precision’s

                                           new documents admit that it billed complete days when it only worked partial days or when

                                           it did not perform any work at all.” 6 But as Mr. Kuykendall explains, its employees were

                                           paid even if no work was performed if they were required to be on site and available to

                                           operate the cranes as needed. 7 This Project was located at a remote site and room and
WOELBER & COLE, LLC




                                           board for Precision employees was provided by TDSI. 8 Moreover, Precision’s proposal
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                           and contract with TDSI was based on two twelve hour shifts. 9 In Miller Act cases, the

                                           Ninth Circuit looks to the subcontract terms to determine the measure of recovery. Taylor

                                           Construction Inc. v. ABT Service Corp. Inc., 163 F.3d 1119, 1112 (9th Cir. 1998). The

                                           Sureties cannot avoid payment because they don’t like the TDSI-Precision subcontract

                                           terms.

                                                    Sureties’ contention that they have been deprived of an opportunity to depose the

                                           individuals who could provide first-hand knowledge of man hours worked is without merit.



                                           5
                                             Affidavit of Fall at ¶ 24 [Doc. 37 at pg. 8].
                                           6
                                             Document 43 at pg. 8.
                                           7
                                             Document 39, Affidavit of Kuykendall in Support of Reply at ¶ 4.
                                           8
                                             Document 35, Precision’s Exhibit 3 at pg. 2 and Exhibit 6.
                                           9
                                             Document 39, Kuykendall Affidavit in Support of Reply at ¶ 6; Precision’s Exhibit 6
                                           (email from Peter Tester to Precision dated July 10, 2017: “ 4. We would like 2 operators
                                           and one rigger per shift. . . 6. We want to work 7 days/12 hours per day”).
                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 4 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 4 of 8
                                           See Sureties’ Motion to Strike at pg. 9. Sureties had Precision’s Certified Payroll, TDSI’s

                                           Daily Reports, Precision’s invoices, and the first Affidavit of Kuykendall at the time it was

                                           preparing its Opposition to Precision’s Motion for Partial Summary Judgment. If Sureties

                                           needed to take depositions in order to oppose the motion, they should have moved for a

                                           Rule 56(d) extension of time. 10 They did not. Instead, they proffered the affidavits of Mr.

                                           Fall and Mr. Strand, neither of whom has first-hand knowledge of the terms of the Precision

                                           subcontract, nor the hours worked by Precision employees. Because those affidavits are

                                           insufficient to create a material issue of fact, Precision should prevail on its Miller Act

                                           claim.
WOELBER & COLE, LLC




                                                    B. Sureties Have Not Articulated Any Basis in Law or in Fact to Strike and
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                                       Preclude Evidence.


                                                    Federal Rule of Civil Procedure 37(c) provides:

                                                    If a party fails to provide information or identify a witness as required by
                                                    Rule 26(a) or (e), the party is not allowed to use that information or witness
                                                    to supply evidence on a motion, at a hearing, or at a trial, unless the failure
                                                    was substantially justified or is harmless. In addition to or instead of this
                                                    sanction, the court, on motion and after giving an opportunity to be heard: . .
                                                    ..

                                           Precision did not fail to provide information as required by Rule 26(e). Discovery does

                                           not close until February 14, 2020. Precision produced the timecards on November 15,

                                           2019 pursuant to the supplemental disclosure requirements set forth at Fed. R. Civ. P.




                                           10
                                              Fed. R. Evid. 56(d) provides, “If a nonmovant shows by affidavit or declaration that, for
                                           specified reasons, it cannot present facts essential to justify its opposition, the court may .
                                           . . (2) allow time to obtain affidavits or declarations or to take discovery”.
                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 5 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 5 of 8
                                           26(e)(1)(A). 11 See e.g., Little & Co. v Mann, 145 P.3d 1339 (9th Cir. 1998) (unpublished)

                                           (“Nor was there a failure to comply with Rule 26(e)(1). That rule establishes a duty to

                                           supplement its 26(a) disclosures if the party learns that the information is ‘incomplete or

                                           incorrect.’ In this case, however, Little complied with that rule, informing Mann of the

                                           new documents as soon as it became aware of them.”). Sureties have ample opportunity

                                           to take depositions or perform additional discovery regarding the timecards. By contrast,

                                           in Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1105-1107 (9th Cir. 2001),

                                           the court affirmed the exclusion of defendant’s expert testimony where almost two years

                                           after the close of discovery and just 28 days prior to trial, defendants disclosed the expert
WOELBER & COLE, LLC




                                           report. Because Precision has not failed to provide information as required by Rule 26(e)
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                           before the close of discovery, there is no basis to impose a sanction pursuant to Rule 37(c).

                                           Further, Sureties have not moved to compel and, therefore, sanction is not proper under

                                           Rule 37(a)(5)(A). And Precision has not failed to obey a discovery order; therefore,

                                           sanction is not proper under Rule 37(b).

                                                   C. The Court May Properly Consider Precision’s New Evidence After Giving
                                                      Sureties an Opportunity to Respond.

                                                   Sureties rely on Von Brimer v. Whirlpool, 536 F.2 838, 846 (9th Cir. 1976) to

                                           mistakenly argue that this Court may not properly consider Precision’s new evidence in its



                                           11
                                              “A party who has made a disclosure under Rule 26(a) – or who has responded to an
                                           interrogatory, request for production, or request for admission – must supplement or correct
                                           its disclosure or response: (A) in a timely manner if the party learns that in some material
                                           respect the disclosure or response is incomplete or incorrect, and if the additional or
                                           corrective information has not otherwise been made known to the other parties during the
                                           discovery process or in writing”.
                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 6 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 6 of 8
                                           Reply. In Von Brimer, however, the Ninth Circuit was merely reiterating the well-settled

                                           rule that on appeal, the court will not consider a new theory advanced for the first time in

                                           a reply brief. However, where new evidence is presented in a reply to a motion for

                                           summary judgment, the district court may consider the new evidence after giving the non-

                                           movant an opportunity to respond. Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)

                                           (citing Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th Cir. 1990). In that case, the Ninth

                                           Circuit “considered both the evidence submitted by defendants in their reply and the

                                           evidence submitted by plaintiffs in their supplemental declaration.” Id.

                                                   After allowing Sureties an adequate opportunity to respond to the new evidence,
WOELBER & COLE, LLC




                                           this Court may properly consider Precision’s new evidence when ruling on its Motion for
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                           Partial Summary Judgment.

                                           III.    CONCLUSION

                                                   For the reasons discussed above, Precision respectfully requests this Court to deny

                                           Sureties Motion to Strike.

                                                   DATED this ___ day of December, 2019, at Anchorage, Alaska.

                                                                                              WOELBER & COLE, LLC
                                                                                              Attorneys for Defendant

                                                                                              By:      s/ Brent R. Cole
                                                                                                       Brent R. Cole
                                                                                                       AK State Bar No. 8606074




                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 7 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 7 of 8
                                           CERTIFICATE OF SERVICE

                                           This is to certify that on this ___ day of December, 2019, a
                                           copy of the foregoing document was served
                                           electronically on the following party:

                                           Travelers Casualty and Surety Co. of America and
                                           Liberty Mutual Insurance Company c/o
                                           Michael C. Geraghty, ABA 7811097
                                           Oles Morrison Rinker & Baker LLP
                                           601 West Fifth Avenue, Suite 900
                                           Anchorage, Alaska 99501-2154
                                           Ph: (907) 258-0106
                                           Fax: (907) 258-5519
                                           Email: Geraghty@OLES.com

                                           Travelers Casualty and Surety Co. of America and
                                           Liberty Mutual Insurance Company c/o
                                           J. Craig Rusk
                                           Oles Morrison Rinker & Baker LLP
                                           701 Pike Street, Suite 700
                                           Seattle, Washington 98101
                                           Ph: (206) 623-3427
                                           Fax: (206) 682-6234
                                           Email: Rusk@OLES.com

                                           Tester Drilling Services, Inc.
                                           David M. Freeman, ABA 7808066
WOELBER & COLE, LLC




                                           Holmes Weddle & Barcott, P.C.
                                           701 West 8th Avenue, Suite 700
                Anchorage, Alaska 99501

                (907) 277-8002 Facsimile




                                           Anchorage, Alaska 99501
                 821 N Street, Suite 208

                  (907) 277-8001 Phone




                                           Ph: (907) 274-0666
                                           Fax: (907) 277-4657
                                           Email: dfreeman@hwb-law.com


                                           By         s/ Brent R. Cole




                                           Plaintiff’s Opposition to Defendant Traveler’s and Liberty’s
                                           Motion to Strike
                                           Precision Cranes, Inc. v. Tester Drilling Services, Inc., 4:18-cv-00019-TMB
                                           Page 8 of 84:18-cv-00019-TMB Document 45 Filed 12/03/19
                                             Case                                                                        Page 8 of 8
